                Case 2:18-cv-02660-JAM-DB Document 2-6 Filed 09/30/18 Page 1 of 2


     JOSEPH H. HUNT
 1
     Assistant Attorney General
 2   Civil Division
     MCGREGOR SCOTT
 3   United States Attorney
     BRINTON LUCAS
 4
     Counsel to the Assistant Attorney General
 5   JAMES J. GILLIGAN
     Acting Director, Federal Programs Branch
 6   JACQUELINE COLEMAN SNEAD
 7   Assistant Branch Director, Federal Programs Branch
     DAVID SHELLEDY
 8   Civil Chief, Assistant United States Attorney
     JOSEPH BORSON (Va. Bar No. 85519)
 9   KEVIN SNELL (NY Bar)
10   Trial Attorneys
     U.S. Department of Justice
11   Civil Division, Federal Programs Branch
     1100 L St NW
12   Washington, DC 20530
13   Telephone: (202) 305-0924
     Fax: (202) 616-8460
14   E-mail: Kevin.Snell@usdoj.gov
15   Attorneys for the United States
16                                         UNITED STATES DISTRICT COURT
17                                       EASTERN DISTRICT OF CALIFORNIA
18    THE UNITED STATES OF AMERICA,
19
                              Plaintiff,                Case No.
20
           v.
21                                                      [Proposed] ORDER GRANTING
                                                        PLAINTIFF’S MOTION FOR
22    THE STATE OF CALIFORNIA;
                                                        PRELIMINARY INJUNCTION
      EDMUND GERALD BROWN JR.,
23    Governor of California, in his Official
      Capacity, and XAVIER BECERRA,
24
      Attorney General of California, in his
25    Official Capacity,

26                         Defendants.
27
28

     Proposed Order Granting
     Motion for Preliminary Injunction
               Case 2:18-cv-02660-JAM-DB Document 2-6 Filed 09/30/18 Page 2 of 2


               This matter is before the Court on Plaintiff the United States’ Motion for a Preliminary
 1
     Injunction. Having considered the motion, including Plaintiff’s Memorandum of Law and
 2
     Defendants’ opposition thereto, and having further considered: (1) the likelihood that the United
 3
 4   States will succeed on the merits of its claims; (2) the likelihood that the United States will suffer

 5   irreparable injury absent an injunction; (3) whether injunctive relief would substantially harm

 6   Defendants; and (4) whether the public interest would be furthered by an injunction, this Court

 7   concludes that Plaintiff is entitled to preliminary injunctive relief. THEREFORE pursuant to
 8   Federal Rule of Civil Procedure 65, Plaintiff’s Motion is GRANTED.
 9             The Court FINDS that Plaintiff is likely to succeed on its claims that Section 3100(j), (r),
10   (t), Section 3101(a)(1)-(a)(7), (a)(9) of the California Civil Code, the application of those
11   provisions through Section 3101(b) of the California Civil Code, and Section 3102(a), (b) of the
12   California Civil Code, all violate the Supremacy Clause of the United States Constitution, U.S.
13
     Const. art. VI, cl. 2, and are therefore invalid.
14
               The Court also FINDS that Plaintiff has made a strong showing that it suffers and will
15
     continue to suffer irreparable harm caused by these provisions of the California Civil Code, and
16
     that the balance of harms and the public interest favor an injunction.
17
               Accordingly, Defendants are HEREBY ENJOINED: from enforcing Section 3100(j), (r),
18
     (t), Section 3101(a)(1)-(a)(7), (a)(9) of the California Civil Code; from enforcing those
19
     provisions through Section 3101(b) of the California Civil Code; and from enforcing Section
20
     3102(a), (b) of the California Civil Code, until such time as the Court enters judgment on the
21
     United States’ claims for relief.
22
23   DONE AND ORDERED this __ day of _____, 2018,

24
25                                       _______________________________________

26                                       Hon. __________________________________

27                                       UNITED STATES DISTRICT JUDGE
28


     Proposed Order Granting                             -1-
     Motion for Preliminary Injunction
